DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/10/2021 has been entered.  Claims 16-24 and 28-40 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-24 and 28-40 is/are rejected under 35 U.S.C. 103 as obvious over Noiles et al.  (US 4473077 A) in view of Padget et al. (US 20060074407 A1) and further in view of Millman (US 20130181029 A1).
Regarding claim 16, Noiles et al. discloses an extension assembly for operably connecting an end effector (12) to an electrosurgical instrument (10), the extension assembly comprising: 
an outer sleeve (60 or 610); a frame assembly (70 or 600) received within the outer sleeve; an inner flexible band assembly (80-cables81/sheath 83, figs. 5-11) slidably disposed within the frame assembly for performing a first function (driving trocar/anvil 30/20); an outer flexible band assembly (704a/704b or 700/710) disposed within the frame assembly and radially outward of the inner flexible band assembly (fig. 11), 

a trocar assembly (30) disposed within the frame assembly radially inward of the inner flexible band assembly and including a trocar member (20) for performing a third function (clamping/compressing tissue, col. 4, lines 1-67, col. 8, line 1- col. 12, line 32  figs. 3-21).
Noiles et al. does not explicitly disclose the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector with the outer sleeve being rigid, having fixed curvature and the inner flexible band performing a cutting function, outer performing a stapling function, trocar performing clamping.
Padget et al. teaches a similar an extension assembly (10) for operably connecting an end effector to an electrosurgical instrument, the extension assembly comprising: an outer sleeve (110 [0064, 0067], fig. 14); a frame assembly (26/28) received within the outer sleeve; an inner flexible band assembly (80 or 91) slidably disposed within the frame assembly for performing a first function; an outer flexible band assembly (31/33 [0047]) disposed within the frame assembly and radially outward of the inner flexible band assembly ([0053], figs. 8-13), the outer flexible band assembly being moveable relative to the frame assembly and the inner flexible band assembly for performing a second function (articulate [0055-0058]); and a trocar assembly (20/82/42, fig. 2 [0048] and/or electrical ablation device or thermal couple) disposed within the frame assembly and including a trocar member for performing a third function [0047-0063], figs. 8-13) with a proximal end of the trocar assembly (20/82/42, fig. 2 [0048]) is configured for connection to a rotatable drive shaft (93, [0056], fig. 9), further including a connection assembly configured for operable connection with an end effector (42 comprises connection with various effectors [0048]) wherein a distal end of the inner flexible band assembly includes a flange (90, [0053] fig. 8) configured for operable connection with an end effector (20/82/42, fig. 2 [0048]), a rotation of the rotatable drive (93) shaft causes linear advancement of the trocar member (rotation will cause linear when using the reciprocating movement (20/82/42, fig. 2 [0048-0054]), a distal end of the outer flexible band assembly includes a flange (86) configured for operable connection with an end effector (connecting bars of 82 [0053]) and a link assembly (bars at 86 [0053]) for operable connection with the trocar assembly, the link assembly including a first shaft (bar) pivotally secured to a second shaft (42) and a coupling member (82, [0048-0063], figs. 2 and 11) and at least one seal member (28/31d or end members shown in figs. 1 and 8), the at least one seal member creating a seal between the proximal and distal ends of the outer sleeve (figs. 14-16).
Millman teaches having a flexible band assembly (60) with an outer sleeve being ridged, fixed curvature (14a) having inner flexible band and outer band working in conjunction with link 74/bushing 209 and center rod 154 having flexible arms/band 155  for performing a stapling and cutting function with a trocar (38) performing clamping  ([0138-0141, 0157-0159], figs. 1-14).
Given the teachings of Noiles et al. to have a flexible band assembly with inner and outer band assemblies, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify flexible band assembly with the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector with the outer sleeve being rigid, having fixed curvature and the inner flexible band performing a cutting function, outer performing a stapling function, trocar performing clamping for having the desired curved/arcuate maneuverability in curved areas with rigidity and flexibility of the drive member and for connecting to different effectors as taught by Padget et al. and Millman.
Regarding claim 31, Noiles et al. discloses an extension assembly for operably connecting an end effector (12) to an electrosurgical instrument (10), the extension assembly comprising: 
an outer sleeve (60 or 610);  having proximal and distal portions (figs. 3-11); a frame assembly (60 or 610); received within the outer sleeve;
an inner flexible band assembly (80-cables81/sheath 83, figs. 5-11) slidably disposed within the frame assembly for performing a first function (driving trocar/anvil 30/20); an outer flexible band assembly (704a/704b or 700/710) slidably disposed within the frame assembly and relative to the inner flexible band assembly for performing a second function (articulate); and a trocar assembly (30) disposed within the frame assembly and including a trocar member (20) disposed within the frame assembly radially inward of the inner flexible band assembly for performing a third function 
Noiles et al. does not explicitly disclose the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector with the outer sleeve being rigid, having fixed curvature and the inner flexible band performing a cutting function, outer performing a stapling function, trocar performing clamping.
Padget et al. teaches a similar an extension assembly (10) for operably connecting an end effector to an electrosurgical instrument, the extension assembly comprising: an outer sleeve (110 [0064, 0067], fig. 14); a frame assembly (26/28) received within the outer sleeve; an inner flexible band assembly (80 or 91) slidably disposed within the frame assembly for performing a first function; an outer flexible band assembly (31/33 [0047]) disposed within the frame assembly and radially outward of the inner flexible band assembly ([0053], figs. 8-13), the outer flexible band assembly being moveable relative to the frame assembly and the inner flexible band assembly for performing a second function (articulate [0055-0058]); and a trocar assembly (20/82/42, fig. 2 [0048] and/or electrical ablation device or thermal couple) disposed within the frame assembly and including a trocar member for performing a third function [0047-0063], figs. 8-13) with a proximal end of the trocar assembly (20/82/42, fig. 2 [0048]) is configured for connection to a rotatable drive shaft (93, [0056], fig. 9), further including a connection assembly configured for operable connection with an end effector (42 comprises connection with various effectors [0048]) wherein a distal end of the inner flexible band assembly includes a flange (90, [0053] fig. 8) configured for operable connection with an end effector (20/82/42, fig. 2 [0048]), a rotation of the rotatable drive (93) shaft causes linear advancement of the trocar member (rotation will cause linear when using the reciprocating movement (20/82/42, fig. 2 [0048-0054]), a distal end of the outer flexible band assembly includes a flange (86) configured for operable connection with an end effector (connecting bars of 82 [0053]) and a link assembly (bars at 86 [0053]) for operable connection with the trocar assembly, the link assembly including a first shaft (bar) pivotally secured to a second shaft (42) and a coupling member (82, [0048-0063], figs. 2 and 11) and at least one seal member (28/31d or end members shown in figs. 1 and 8), the at least one seal member creating a seal between the proximal and distal ends of the outer sleeve (figs. 14-16).
Millman teaches having a flexible band assembly (60) with an outer sleeve being ridged, fixed curvature (14a) having inner flexible band and outer band working in conjunction with link 74/bushing 209 and center rod 154 having flexible arms/band 155  for performing a stapling and cutting function with a trocar (38) performing clamping  ([0138-0141, 0157-0159], figs. 1-14).
Given the teachings of Noiles et al. to have a flexible band assembly with inner and outer band assemblies, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify flexible band assembly with the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector with the outer sleeve being rigid, having fixed curvature and the inner flexible band performing a cutting function, outer performing a stapling function, trocar performing clamping for having the desired curved/arcuate maneuverability in curved areas with rigidity and flexibility of the drive member and for connecting to different effectors as taught by Padget et al. and Millman.
Regarding claims 39, Noiles et al. discloses an extension assembly for operably connecting an end effector to an electrosurgical instrument, the extension assembly comprising: 
an outer sleeve (610); a frame assembly (600) received within the outer sleeve (610); 
an inner flexible band assembly (80/704a/704b, figs. 5-11) slidably disposed within the frame assembly (600) for performing a first function; 
an outer flexible band assembly (700/710) slidably disposed within the frame assembly (600) and relative to the inner flexible band assembly for performing a second function, 
the outer flexible band assembly including a first flexible band (700) and a spaced apart second flexible band (710), the inner flexible band assembly (80) being disposed between the first and second flexible bands of the outer flexible band assembly (700/710); and a trocar assembly (20/30 or alternatively 80) disposed within the frame assembly radially inward of the inner flexible band assembly and including 

Noiles et al. does not explicitly disclose the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector with the outer sleeve being rigid, having fixed curvature and the inner flexible band performing a cutting function, outer performing a stapling function, trocar performing clamping.
Padget et al. teaches a similar an extension assembly (10) for operably connecting an end effector to an electrosurgical instrument, the extension assembly comprising: an outer sleeve (110 [0064, 0067], fig. 14); a frame assembly (26/28) received within the outer sleeve; an inner flexible band assembly (80 or 91) slidably disposed within the frame assembly for performing a first function; an outer flexible band assembly (31/33 [0047]) disposed within the frame assembly and radially outward of the inner flexible band assembly ([0053], figs. 8-13), the outer flexible band assembly being moveable relative to the frame assembly and the inner flexible band assembly for performing a second function (articulate [0055-0058]); and a trocar assembly (20/82/42, fig. 2 [0048] and/or electrical ablation device or thermal couple) disposed within the frame assembly and including a trocar member for performing a third function [0047-0063], figs. 8-13) with a proximal end of the trocar assembly (20/82/42, fig. 2 [0048]) is configured for connection to a rotatable drive shaft (93, [0056], fig. 9), further including a connection assembly configured for operable connection with an end effector (42 comprises connection with various effectors [0048]) wherein a distal end of the inner flexible band assembly includes a flange (90, [0053] fig. 8) configured for operable connection with an end effector (20/82/42, fig. 2 [0048]), a rotation of the rotatable drive (93) shaft causes linear advancement of the trocar member (rotation will cause linear when using the reciprocating movement (20/82/42, fig. 2 [0048-0054]), a distal end of the outer flexible band assembly includes a flange (86) configured for operable connection with an end effector (connecting bars of 82 [0053]) and a link assembly (bars at 86 [0053]) for operable connection with the trocar assembly, the link assembly including a first shaft (bar) pivotally secured to a second shaft (42) and a coupling member (82, [0048-0063], figs. 2 and 11) and at least one seal member (28/31d or end members shown in figs. 1 and 8), the at least one seal member creating a seal between the proximal and distal ends of the outer sleeve (figs. 14-16).
Millman teaches having a flexible band assembly (60) with an outer sleeve being ridged, fixed curvature (14a) having inner flexible band and outer band working in conjunction with link 74/bushing 209 and center rod 154 having flexible arms/band 155  for performing a stapling and cutting function with a trocar (38) performing clamping  ([0138-0141, 0157-0159], figs. 1-14).
Given the teachings of Noiles et al. to have a flexible band assembly with inner and outer band assemblies, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify flexible band assembly with the inner and outer flexible band assemblies each include first and second flexible bands, at least one seal member creating a seal between the proximal and distal ends of the outer sleeve, a link assembly for operable connection with the trocar assembly, flange portion configured for operable connection with an end effector with the outer sleeve being rigid, having fixed curvature and the inner flexible band performing a cutting function, outer performing a stapling function, trocar performing clamping for having the desired curved/arcuate maneuverability in curved areas with rigidity and flexibility of the drive member and for connecting to different effectors as taught by Padget et al. and Millman.
Regarding claims 40, Noiles et al. discloses the inner flexible band assembly includes a first flexible band (704a or 80) and a spaced apart second flexible band (704b or 80).
egarding claims 23 and 32, Noiles et al. discloses the trocar member is configured for operable connection with an anvil assembly (20) wherein the inner flexible band assembly includes a proximal portion configured for connection to a first linear drive member (160) and the outer flexible band assembly (704a/704b or 700/710) includes a proximal portion configured for connection to a second linear drive member (44/52).
Regarding claim 17, Noiles et al. discloses the inner flexible band assembly includes a proximal end configured for connection to a first linear drive member and the outer flexible band assembly includes a proximal end configured for connection to a second linear drive member (both inner and outer band assemblies are capable and configured for connection to a linear drive member if desired)
Regarding claims 18, 20, and 33, Noiles et al. discloses a proximal end of the trocar assembly (20/30) is configured for connection to a rotatable drive shaft (160), further including a connection assembly configured for operable connection with an end effector (12) wherein a distal end of the inner flexible band assembly includes a flange (T shaped flange shown in figs. 7-11) configured for operable connection with an end effector capable and configured for connection to a linear drive member if desired)
Regarding claims 19, Noiles et al. discloses rotation of the rotatable drive (160) shaft causes linear advancement of the trocar member (20/30).
Regarding claims 21-22 and 34-35, Noiles et al. discloses a distal end of the outer flexible band assembly includes a flange (T shaped flange shown in figs. 7-11) configured for operable connection with an end effector (connecting portions of 80).
Regarding claim 24, Noiles et al. discloses a link assembly (700/76) for operable connection with the trocar assembly, the link assembly including a first shaft (76) pivotally secured to a second shaft (66 or 700/702) and a coupling member (702).
Regarding claims 28 and 36, Noiles et al. discloses the outer sleeve includes proximal and distal ends and the frame assembly includes at least one seal member (64), the at least one seal member creating a seal between the proximal and distal ends of the outer sleeve (figs. 3-21).
Regarding claims 29 and 37, Noiles et al. discloses the outer sleeve is curved along its length (figs. 1-14).
Regarding claims 30 and 38, Noiles et al. discloses the inner and outer flexible band assemblies each include first and second flexible bands (col. 4, lines 1-67, col. 8, line 1- col. 12, line 32  figs. 3-21).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-24 and 28-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record.  Examiner suggest reciting the type of device the instrument is (i.e. stapler) and the staples being stapled/fired and knife.  Reciting the band assembly performs a cutting and/or stapling function without a knife or staple/staple magazine being claimed gives the function a wide variety of possible capable ways a cutting/stapling function can be achieved and makes difficult to give a particular way the function is acheived. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731